Per Curiam.
In this application for leave to appeal from a denial of post conviction relief, petitioner complained below that he was convicted of burglary, although the evidence at the trial did not show that anything was taken. Petitioner was indicted for breaking and entering a storehouse with felonious intent, probably under Code (1962 Supp.), Art. 27, sec. 32. Such intent may be shown circumstantially, although articles of small or no value are taken. See Rahe v. State, 222 Md. 508 and McNeil v. State, 227 Md. 298. Moreover, the sufficiency of the evidence to support an indictment is not reviewable except on direct appeal. The sentence of three years is well within the statutory limits.

Application denied.